Exhibit 10.1
DENDREON CORPORATION
2009 EQUITY INCENTIVE PLAN
STOCK OPTION AGREEMENT
(NONSTATUTORY STOCK OPTIONS)
     Pursuant to your Stock Option Grant Notice (“Grant Notice”) and this Stock
Option Agreement (the “Agreement”), Dendreon Corporation, a Delaware corporation
(the “Company”) has granted you an option under its 2009 Equity Incentive Plan
(the “Plan”) to purchase the number of Common Shares indicated in your Grant
Notice at the exercise price indicated in your Grant Notice (the “Option”).
Defined terms not explicitly defined in this Agreement but defined in the Plan
shall have the same definitions as in the Plan.
     The details of your Option are as follows:
     1. Vesting. Subject to the limitations contained herein, your Option will
vest as provided in your Grant Notice, provided that vesting will cease upon the
termination of your continuous service with the Company or any Subsidiary.
     2. Number of Shares and Exercise Price. The number of Common Shares subject
to your Option and your exercise price per share referenced in your Grant Notice
may be adjusted from time to time, as provided in the Plan.
     3. Type of Option. The Option granted hereunder is intended to be a
nonqualified stock option and will not be treated as an “incentive stock option”
within the meaning of that term under Section 422 of the Code.
     4. Method of Payment. Payment of the exercise price is due in full upon
exercise of all or any part of your Option. The Company shall not be required to
deliver Common Shares pursuant to the exercise of an Option until payment of the
full exercise price therefor is received by the Company. You may elect to make
payment of the exercise price in cash or by check or in any other manner
permitted by your Grant Notice, which may include one or more of the following:
          (a) cash or by check acceptable to the Company or by wire transfer of
immediately available funds in United States dollars;
          (b) a cashless exercise program that the Compensation Committee of the
Board may approve, from time to time in its discretion, pursuant to which you
may concurrently provide irrevocable instructions (A) to your broker or dealer
to effect the immediate sale of the purchased shares and remit to the Company,
out of the sale proceeds available on the settlement date, sufficient funds to
cover the exercise price of the Option plus all applicable taxes required to be
withheld by the Company by reason of such exercise, and (B) to the Company to
deliver the certificates for the purchased shares directly to such broker or
dealer in order to complete the sale;
          (c) other Common Shares that (A) are owned by you, (B) have a Market
Value per Share on the date of surrender equal to the aggregate exercise price
of the Common

 



--------------------------------------------------------------------------------



 



Shares as to which the Option is being exercised, (C) were not acquired by you
pursuant to the exercise of an Option, unless such Shares have been owned by you
for at least six months or such other period as the Compensation Committee of
the Board may determine, (D) are all, at the time of such surrender, free and
clear of any and all claims, pledges, liens and encumbrances, or any
restrictions which would in any manner restrict the transfer of such shares to
or by the Company (other than such restrictions as may have existed prior to an
issuance of such Common Shares by the Company to you), and (E) are duly endorsed
for transfer to the Company; or
          (d) By a combination of the foregoing.
     5. Whole Shares. You may exercise your Option only for whole Common Shares.
     6. Securities Law Compliance. The Company will make reasonable efforts to
comply with all applicable federal and state securities laws; provided, however,
notwithstanding any other provision of this Agreement, the Company will not be
obligated to issue any Common Shares pursuant to this Agreement if the issuance
thereof would result in a violation of any such law.
     7. Term. You may not exercise your Option before the commencement of its
term or after its term expires. The term of your Option commences on the Date of
Grant and expires upon the earliest of the following:
          (a) 90 days after the termination of your continuous service with the
Company or any Subsidiary for any reason other than cause, death or Disability;
          (b) Immediately upon termination or cessation of your continuous
service with the Company or any Subsidiary for cause;
          (c) twelve (12) months after the termination of your continuous
service due to your Disability;
          (d) twelve (12) months after your death if you die either during your
continuous service or within 90 days after your continuous service terminates;
          (e) the Expiration Date indicated in your Grant Notice; or
          (f) the day before the tenth (10th) anniversary of the Date of Grant.
     For purposes of this Agreement, “Disability” means disability as determined
under procedures established by the Compensation Committee of the Board for
purposes of the Plan.
     8. Exercise.
          (a) You may exercise the vested portion of your Option during its term
by delivering a Notice of Exercise (in a form designated by the Company)
together with the exercise price to the Secretary of the Company, or to such
other person as the Company may designate, during regular business hours,
together with such additional documents as the Company may then require.

- 2 -



--------------------------------------------------------------------------------



 



          (b) By exercising your Option you agree that, as a condition to any
exercise of your Option, the Company may require you to enter into an
arrangement providing for the payment by you to the Company of any tax
withholding obligation of the Company arising by reason of (1) the exercise of
your Option, (2) the lapse of any substantial risk of forfeiture to which the
Common Shares are subject at the time of exercise, or (3) the disposition of
Common Shares acquired upon such exercise.
     9. Transferability.
          (a) Your Option is not transferable, except by will or by the laws of
descent and distribution, and is exercisable during your life only by you.
Notwithstanding the foregoing, by delivering written notice to the Company, in a
form satisfactory to the Company, you may designate a third party who, in the
event of your death, shall thereafter be entitled to exercise your Option.
          (b) You shall not have the right to sell, transfer, assign, convey,
pledge, hypothecate, grant any security interest in or mortgage on, or otherwise
dispose of or encumber any portion of your Option or any interest therein.
     10. Adjustments. Options may be adjusted or terminated in any manner as
contemplated by the Plan or this Agreement. In addition, in the event of (i) a
sale, lease or other disposition of all or substantially all of the assets of
the Company, (ii) a consolidation or merger of the Company with or into any
other corporation or other entity or person, or any other corporate
reorganization, in which the stockholders of the Company immediately prior to
such consolidation, merger or reorganization, own less than 50% of the Company’s
outstanding voting power of the surviving entity (or its parent) following the
consolidation, merger or reorganization or (iii) any transaction (or series of
related transactions involving a person or entity, or a group of affiliated
persons or entities) in which in excess of fifty percent (50%) of the Company’s
outstanding voting power is transferred, then any surviving corporation or
acquiring corporation shall assume Options governed by this Agreement or shall
substitute similar stock awards (including an award to acquire the same
consideration paid to the stockholders in such sale, consolidation, merger or
other transaction described herein). In the event any surviving corporation or
acquiring corporation refuses to assume such Options or to substitute similar
stock awards, then with respect to Options held by you pursuant to this
Agreement and provided your service to the Company has not terminated, the
vesting of such Options (and, if applicable, the time during which such Options
may be exercised) shall be accelerated in full, and the Options shall terminate
if not exercised (if applicable) at or prior to such event. In the event your
continuous service to the Company has terminated at or prior to such event, your
Options covered by this Agreement shall terminate if not exercised (if
applicable) prior to such event.
     11. No Employment Rights. The Plan, the Grant Notice and this Agreement are
not employment or service contracts, and will not be deemed to create in any way
whatsoever any obligation on your part to continue in the employ of the Company
or a Subsidiary, or of the Company or a Subsidiary to continue your employment.
In addition, nothing herein shall obligate the Company or a Subsidiary to
continue any relationship that you might have as a Director or consultant for
the Company or a Subsidiary.

- 3 -



--------------------------------------------------------------------------------



 



     12. No Stockholder Rights. You shall not have any stockholder rights with
respect to the Common Shares subject to the Option until you have exercised the
Option.
     13. Withholding Obligations.
          (a) At the time you exercise your Option, in whole or in part, or at
any time thereafter as requested by the Company, you hereby authorize
withholding from payroll and any other amounts payable to you, and otherwise
agree to make adequate provision for (including by means of a “cashless
exercise” pursuant to a program developed under Regulation T as promulgated by
the Federal Reserve Board to the extent permitted by the Company), any sums
required to satisfy the federal, state, local and foreign tax withholding
obligations of the Company or a Subsidiary, if any, which arise in connection
with your Option.
          (b) Upon your request and subject to approval by the Company, in its
sole discretion, and compliance with any applicable conditions or restrictions
of law, the Company may withhold from fully vested Common Shares otherwise
issuable to you upon the exercise of your Option a number of whole Common Shares
having a Market Value per Share, determined by the Company as of the date of
exercise, not in excess of the minimum amount of tax required to be withheld by
law.
          (c) You may not exercise your Option unless the tax withholding
obligations of the Company and/or any Subsidiary are satisfied. Accordingly, you
may not be able to exercise your Option when desired even though your Option is
vested, and the Company shall have no obligation to issue a certificate for such
Common Shares or release such Common Shares from any escrow provided for herein.
     14. Notices. Any notices provided for in your Option or the Plan shall be
given in writing and shall be deemed effectively given upon receipt or, in the
case of notices delivered by mail by the Company to you, five (5) days after
deposit in the United States mail, postage prepaid, addressed to you at the last
address you provided to the Company.
     15. Governing Plan Document. Your Option is subject to all the provisions
of the Plan, the provisions of which are hereby made a part of your Option, and
is further subject to all interpretations, amendments, rules and regulations
which may from time to time be promulgated and adopted pursuant to the Plan. In
the event of any conflict between the provisions of your Option and those of the
Plan, the provisions of the Plan shall control.

- 4 -



--------------------------------------------------------------------------------



 



     16. Compliance with Section 409A of the Code. To the extent applicable, it
is intended that this Agreement and the Plan comply with the provisions of
Section 409A of the Code, so that the income inclusion provisions of
Section 409A(a)(1) do not apply to you. This Agreement and the Plan shall be
administered in a manner consistent with this intent.
     17. Data Protection. By signing below, you consent that the Company may
process your personal data, including name, Social Security number, address and
number of Common Shares purchased hereunder (“Data”) exclusively for the purpose
of performing this Agreement, in particular in connection with the Option
awarded to you. For this purpose the Data may also be disclosed to and processed
by companies outside the Company, e.g., banks involved.
* * * * *
     This Agreement shall be deemed to be signed by the Company and the
Participant upon the electronic acceptance by the Participant of the Grant
Notice to which it is attached.

- 5 -